TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 13, 2017



                                      NO. 03-16-00800-CV


                   Paul D. Agarwal and Karen Natoli Maxwell, Appellants

                                                 v.

                    Guy Villavaso; Larry Foles; GVMF Management, Inc.;
                         and Newport Wildfish, GP, Inc., Appellees




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 20, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and the court below.